DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fukahori et al. (US 4,830,297) in view of McLaughlin (US 2012/0001373) and Stewart et al. (US 5,460,357).
Regarding claim 1, Fukahori teaches anti-seismic bearings including a plurality of rigid plates and viscoelastic flexible plates bonded to each other in an alternating fashion which permits seismic isolation and dampening effects in order to isolate structures and equipment from seismic force (Col. 1, Lines 7-15). The rigid plates may take on any shape necessary including circles, squares and any other polygon (Col. 5, Lines 6-12). The anti-seismic bearing may also be applied to buildings and the foundations of buildings as illustrated in figure 7 (“a layered support supporting a building structure alternately comprising one or more several elastomeric layers and one or more several reinforcing layers”) (Col. 10, Lines 7-10). 
Fukahori is silent with respect to the structure of the layered support as required by claim 1. 
McLaughlin teaches segmented elastomeric vibration mounts with edge control (Pg. 1, Paragraph [0001]). McLaughlin further teaches the vibration mounts act with load bearing purpose for a wide variety of fields including earthquake isolation and vehicle suspensions (Pg. 1, Paragraph [0003]).
Stewart teaches shock-absorbing devices (Col. 1, Lines 12-15). The devices including alternating layers of elastomers made from rubber or deformable materials (“elastomeric layers comprising an elastically compressible elastomeric block with a top surface and a bottom surface situated opposite each other and at least one bulging surface between them” & “the elastomeric block has a height amounting to the distance between the top surface and the bottom surface”) and multifunction sleeves (“reinforcing layer”) (Col. 10, Lines 1-32). The multifunctional sleeves may take on a variety of forms as seen in figures 9-10, 17-18 and 25-26. The multifunction sleeves are formed from rigid materials (Col. 10, Line 35). As illustrated in figures 17-18, the elastomeric materials located between the sleeves include a space before being compressed in order to conform to the shape of the sleeves (“wherein the bulging surface of the elastomeric block bulges out elastically in a free space when the elastomeric block is compressed between its top surface and bottom surface by a load, such that the height of the 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
elastomeric block amounts to a compressed height”) (Col. 11, Lines 1-52). 
As can be seen in the figure, the multifunction sleeves work in tandem with each other in order to accommodate the elastomers teaching the limitation of “wherein at least a first reinforcing layer comprises a rigid top plate which abuts against the top surface of the elastomeric block and at least a second reinforcing layer comprises a rigid bottom plate which abuts against the bottom surface of the elastomeric block, wherein the top and the bottom plate are provided with a raised edge, wherein the raised edge has a surface extending at least partially opposite the bulging surface, and wherein the bulging surface bulges out elastically in the free space until the bulging surface abuts at least partially against said surface of the raised edge when the elastomeric block is compressed between the top surface and the bottom surface and the height is decreased to a minimum height. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the anti-seismic bearings of Fukahori which are placed under a building structure such that the bearings take on the shape of the shape of the shock absorbing devices of Stewart such that both are directed towards preventing the relative movement of the device they are applied to similar to McLaughlin which teaches vibration dampening bearings being applied to various fields including earthquake isolation systems, similar to Fukahori, and shock absorbing mechanisms for vehicles, similar to Stewart. 
Regarding claim 2, Stewart teaches the devices as discussed above with respect to claim 1. As illustrated in figures 17-18 above, the raised edges are concavely oriented to receive the elastomers. 
Regarding claim 3, Stewart teaches the devices as discussed above with respect to claim 2. As illustrated above in figures 17-18, the raised edges of the multifunction sleeves are shown to accommodate the elastomers (“curvature of the curved surface of the raised edge is substantially equal to curvature of the bulging surface of the elastomeric block when this elastomeric block is compressed between the top surface and the bottom surface and the height amounts to the minimum height with an authorized deviation for the load exerted on the elastomeric block while the bulging surface can freely bulge out”).
Regarding claim 5, Stewart teaches the devices as discussed above with respect to claim 1. As illustrated in figures 17-18, the raised edges of the multifunction sleeves extend to a height which is smaller the than the compressed height of the elastomers. 
Regarding claim 7, Stewart teaches the devices as discussed above with respect to claim 1. Stewart further teaches the multifunction sleeves being cylindrical (Figure 12). As such, one of ordinary skill in the art would appreciate that the bulging surface as illustrated in figure 18 would extend around the entirety of the cylindrical elastomeric material (“wherein the bulging surface extends over the entire circumference of the block”). 
Regarding claim 8, Stewart teaches the devices as discussed above with respect to claim 1. As illustrated in figures 12-16, the raised edges of the multifunction sleeves extends around the entire circumference of the sleeves (“wherein the raised edge extends over the entire circumference of the elastomeric block, the top plate and the bottom plate”).
Regarding claim 9, Stewart teaches the devices as discussed above with respect to claim 1. As illustrated in figures 17-18, the devices include several alternating layers of sleeves and elastomeric materials.
Regarding claim 22, Stewart teaches the devices as discussed above with respect to claim 1. As illustrated in figures 17-18, the raised edges of the multifunction sleeves extend to a height which is smaller the than the compressed height of the elastomers.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukahori et al. (US 4,830,297) in view of McLaughlin (US 2012/0001373) and Stewart et al. (US 5,460,357) as applied to claim 1 above, and further in view of Campbell (US 2005/0250749).
Regarding claim 10, Fukahori, McLaughlin and Stewart teach the devices as discussed above with respect to claim 1.
Fukahori, McLaughlin and Stewart are silent with respect to elastomeric materials being provided with a textile reinforcement.
Campbell teaches vibration isolation pads which include a layer of fiber mesh in order to provide thinner, more flexible and lower cost vibration pads which may be used in buildings and other architectural applications (Pg. 1, Paragraph [0002] and [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the elastomeric materials of Stewart such that they further include a fiber mesh in order to provide thinner, more flexible and lower cost vibration pads as taught by Campbell. 

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 7/12/2022, with respect to the rejection of claim 1 under 35 U.S.C 10 have been fully considered and are persuasive. 
Applicant argues that Stewart fails to teach the amended limitation of “a layered support supporting a building structure” such that Stewart fails to teach a building structure associated with the shock absorbing devices. Applicant further argues that Stewart’s shock absorbing devices are structurally different from that of the instantly claimed invention such that the instantly claimed reinforcing layers are flat plates and the rigid sleeves are not. The rigid sleeves do not limit the bulging out of the elastomer by the raised edge as required by the claim. 
Applicant further argues with respect to the term building structure that one of ordinary skill in the art would not interpret this term to be any structure associated with or connected to a building. For example, an elevator is not a building structure, but an elevator shaft is.
Applicant continues on to argue, with respect to McLaughlin and the combination of Stewart and McLaughlin, that McLaughlin does not teach earthquake isolation systems for building structures, but rather machinery and equipment. With respect to the combination, applicant argues that one of ordinary skill in the art would not have combined the included references in order to upscale the shock absorbing devices of Stewart such they are structurally different and the devices are designed for long distance travel and not isolation dampening. 
Firstly, with respect to the term building structure, the examiner notes that this term is significantly broad such that any material associated with a building can be interpreted as a building structure. Regarding the elevator reference, one of ordinary skill in the art would interpret both the elevator and the elevator shaft as building structures such that both are structures within a building. The same can be said for a desk or a door. The claim reads “a layered support supporting a building structure” and as such the supports may be placed under a building and everything within that building is supported, including the elevator, elevator shaft, door and desk. As such, the examiner contends that the term building structure is broad enough to encompass any piece of equipment or material thing inside or associated with that building.
Furthermore, with respect to the structural differences identified between the instantly claimed invention and Stewart, the examiner notes that the claim doesn’t require the reinforcing layers to be flat plates such that flat is not mentioned with the claim. Furthermore, the reinforcing layers require a raised edge and are, therefore, not entirely flat. Similarly, as seen in figures 17-18 of Stewart (provided above), there are flat portions of the rigid plates which would meet this limitation were it to be added. Again, as illustrated in figures 17-18, the rigid sleeves inhibit the expansion of the elastic layers which meet the limitation argued by applicant regarding the compression of the elastomeric blocks. The examiner contends that Stewart teaches the structural limitations of instant claim 1. 
Furthermore, with respect to McLaughlin and the combination of Stewart with McLaughlin, the examiner notes that the structure of Stewart is not being adjusted to form the structure of McLaughlin. Specifically, both Stewart and McLaughlin teach elastomeric materials and rigid materials in an alternating fashion in order to suppress upward movement or as “shock absorbing devices.” Furthermore, McLaughlin specifically teaches “Mountings with both load bearing and deflection capabilities are used in applications such as vehicle suspensions, connecting an axle to a frame; earthquake isolation systems; machinery mounts; electrical equipment isolation; packaging; and other applications which require load bearing and deflection properties.” Each of these applications would apply to a building structure such that the term is broadly defined as discussed above. Ultimately, the examiner contends that the combination of Stewart in view of McLaughlin would be proper such that McLaughlin would be relied upon in order to teach vibration suppression systems, such as shock absorbers, would be applicable to a wider variety of fields rather than just automobiles. 
However, the examiner notes that neither Stewart or McLaughlin teaches their inventions in combination with a building structure as now required by the claim. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Fukahori, McLaughlin and Stewart such that Fukahori specifically teaches anti-seismic bearings in combination with a building structure (Fig. 7) as discussed above with respect to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783